DETAILED ACTION
Response to Amendment
Claims 19, 21, 22, 25-28, 30, 32, 33, and 36-41 are pending. Claims 19, 21, 22, 25-28, 30, 32, 33, and 36-41 are amended directly or by dependency on an amended claim. 
Response to Arguments
Applicant’s arguments, filed 10 January, 2022, see pages 12-17 with respect to the 35 USC 103 rejection under Atrazhev et al., Dugan et al., and Trajkovik of claim(s) 19-22, 26, 28-33, 37 and 38 under have been considered but are moot, because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In particular, while claims 19 and 30 and 38 now have aspects of canceled claim 29, as the claim adds specificity with respect to a crowdedness threshold for example, another reference is added herein.
All other arguments are by similarity or dependency and are therefore addressed by the above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 19, 21, 22, 26, 28, 30, 32-33, 37 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atrazhev et al. (US 20110007944 A1) in view of Dugan et al. (US 20070109134 A1) in view of Liang et al. (“Real-time urban traffic amount prediction models for dynamic route guidance systems”, 2014).

Regarding claims 19, 30, and 38, Atrazhev et al. disclose a people guidance system comprising; and method performed by at least one computer, the guidance method comprising: at least one memory storing instructions; at least one processor executing the instructions to perform; and a non-transitory computer-readable storage medium storing a program causing at least one computer to perform: acquiring at least one of a number of people, density, or a degree of crowdedness of people in a first target area at a current time (estimating occupancy in a region, whether an entrance to a particular segment is modeled as congested or uncongested, [0004], building layout may include information describing the location of exits, hallways, offices, and occupancy limits of associated hallways and offices, [0021], generate an occupancy estimate for the area or region, [0022], occupancy estimations are made for a particular floor of a building, zonal model illustrated in FIGS. 1A and 1B, the border between each adjacent zone 1-5 and at each exit, [0024], number of occupants located in a particular zone, [0025], occupancy for each of the five zones, [0030]); acquiring a movement of people in a second target area at the current time (detecting the movement of occupants from one zone to another, [0024], number of occupants moving between adjacent zones, [0025], probability associated with each possible level of occupancy for each of the five zones, data related to movement of occupants within or between each of the five zones, [0030], number of occupants 

Atrazhev et al. indicate displaying in multiple areas, which implies the second target area to display information, however another reference is provided to make this explicit.

Dugan teaches at least one display device in the second target area to display information (a display 79 which, in addition to serving as an input device for screening center 40, provides the visitor with information about the various zones Z1-Z4 and attractions (not separately labeled), [0023], “In addition to display 9 provided on security screening center 40, visitor tracking control system includes a plurality of displays 150a-150j (see FIG. 1) arranged within venue 4 that provide visitor metric information, indicated generally at 154 in FIG. 5, to visitors 158 moving about venue 4.  In accordance with a preferred embodiment of the invention, each display 9 and 150a-150j provides a visitor with information relating to the number of visitors in each zone Z1-Z4, whether any one of zones Z1-Z4 is at or above capacity, and which attractions within each zone Z1-Z4 is operating under capacity”, [0027]) [Figure 1 shows there are separate displays in each zone].

Atrazhev et al. and Dugan et al. are in the same art of tracking crowds/occupancy (Atrazhev et al., abstract; Dugan et al., [0011]). The combination of Dugan et al. with Atrazhev et al. enables the use of detailed display information. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the prediction process of Dugan et al. with the invention of Atrazhev et al. as this was known at the time of filing, the combination would have predictable results, and as Dugan et al. indicate, “the visitor control and tracking system in 

Atrazhev et al. and Dugan et al. do not disclose estimating a time required for reaching from the second target area to the first target area. Atrazhev et al. and Dugan et al. do not disclose determining degrees of influence of the plurality of peripheral areas on the degree of crowdedness in the first target area based on the degrees of crowdedness and the moving directions in the plurality of peripheral areas; and in response to determining that the degree of crowdedness in the first target area exceeds a threshold, displaying guidance information on a display device in at least one peripheral area with a high degree of influence on the degree of crowdedness in the first target area and a high degree of crowdedness, the guidance information comprising information for guiding people in the at least one peripheral area to move toward an area other than the first target area.

Liang et al. teach estimating a time required for reaching from the second target area to the first target area (TTi(k) and TT(i−1)u (k) are the estimated travel time on link i and its uth upstream link, respectively, part 3.2) acquire a degree of crowdedness and a moving direction of people in each of the peripheral areas and determining degrees of influence of the plurality of peripheral areas on the degree of crowdedness in the first target area based on the degrees of crowdedness and the moving directions in the plurality of peripheral areas (“Model-1 is based on the rationale that a traffic flow propagates along successive links in a traffic network, and the flow thus has spatiotemporal characteristics. It has been shown in [34] that utilizing traffic 

Atrazhev et al. and Dugan et al. and Liang et al. are in the same art of tracking crowds/occupancy (Atrazhev et al., abstract; Dugan et al., [0011]; Liang et al., abstract). The combination of Liang et al. with Atrazhev et al. and Dugan et al. enables the use of transit time between locations and the influence of peripheral areas. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the transit time of Liang et al. with the invention of Atrazhev et al. and Dugan et al. as this was known at the time of filing, the combination would have predictable results, and as Liang et al. indicate “proactive route guidance helps reduce average travel time by up to 70% compared to providing reactive one” and optimizing the time savings is ideal in any application of Atrazhev et al., be it retail, a museum, an amusement park, or a commute.

Regarding claims 21 and 32, Atrazhev et al. and Dugan et al. and Liang et al. disclose the people guidance system and method according to claims 19 and 30.  Atrazhev et al. and Dugan et al. further disclose the at least one processor performs: acquiring the at least one of the number of people, the density, or the degree of crowdedness of people at present in the first target area by analyzing an image obtained by at least one surveillance camera installed at the first target area (Atrazhev et al., “In the zonal model illustrated in FIGS. 1A and 1B, the border between each adjacent zone 1-5 and at each exit includes a sensor (not shown) for detecting 

Regarding claims 22 and 33, Atrazhev et al. and Dugan et al. and Liang et al. disclose the people guidance system and method according to claims 19 and 30.  Atrazhev et al. and Dugan et al. further disclose the at least one processor performs: acquiring the at least one of the number of people, the density, or the degree of crowdedness of people at present in the first target area based on position information of portable terminals in the first target area (Atrazhev et al., Sensor data may be provided by a variety of different types of sensor devices, each providing a different type of sensor output that is analyzed to detect occupant movements or locations throughout an area or region, [0022], The sensor model h, similar to the way in which occupant traffic model f accounts for the layout of a building, can be used to account for variations in types of sensor devices, [0049]; Dugan et al., distributed network of screening units or kiosks to provide effective crowd control and monitoring, [0010], “RFID readers 122a-122f are scattered about venue 4 so as to track RFID tags 113 moving about and between zones Z1-Z4.  In addition, visitor control and tracking system includes a plurality of video cameras 125a-125g which, in a manner that will be discussed more fully below, cooperate with 

Regarding claims 26 and 37, Atrazhev et al. and Dugan et al. and Liang et al. disclose the people guidance system and method according to claims 19 and 30. Atrazhev et al. and Dugan et al. further disclose acquiring a degree of crowdedness of people present in a first target area by analyzing an image obtained by capturing the first target area (Atrazhev et al., video cameras, [0102], [0103], [0106], [0107]; Dugan et al., visitor control and tracking system includes a plurality of video cameras 125a-125g, [0025], [0030], video cameras, passive or active sensors and the like can also be employed, [0033]); acquiring a flow rate of people in a second target area by analyzing an image obtained by capturing the second target area (Atrazhev et al., “The simulation modeled nine video sensors to detect occupants moving between each of the zones shown in FIGS. 1A and 1B, as well as through each of the three exits.  In addition, the simulation initializes occupancy in each room to equal 1.4 occupants on average, with the entire simulation lasting approximately 100 seconds.  The simulated accuracy of the video cameras in detecting occupants moving between adjacent zones and through exits was modeled to be 98%”, [0102], “In another simulation, estimates were generated based on sensor data from the video cameras (but not the motion detector sensors) and the Extended Kalman Filter with the KM-based model”, [0103]; Dugan et al., visitor control and tracking system includes a plurality of video cameras 125a-125g which, in a manner that will be discussed more fully below, cooperate with RFID readers 122a-122f to track visitors throughout venue, a flow-in portion 139 that determines a flow of visitors into each zone Z1-Z4, a flow-out portion 140 which determines a flow of visitors out of each zone Z1-Z4, a population determination portion 141 which calculates and determines the particular population in each 

Regarding claim 28, Atrazhev et al. and Dugan et al. Liang et al. disclose the people guidance system according to claim 26. Atrazhev et al. and Dugan et al. further disclose the at least one processor performs: changing the predicted degree of crowdedness in the first target area which is acquired with respect to each of spaces corresponding to the plurality of output devices on the basis of the flow rate of people in the second target area (Atrazhev et al., In this embodiment, calculating or updating of the occupancy estimate [circumflex over (x)](t+1|t+1) begins with a current occupancy estimate (generated in a previous iteration by the Extended Kalman Filter algorithm or by some initialization procedure) [circumflex over (x)](t|t), as shown at step 30.  The notation of the occupancy estimate [circumflex over (x)](t|t) denotes that this is the occupancy estimate for time t, based on observations from time t (i.e., combination of both model outputs and sensor updates), [0043], the updated occupancy estimate [circumflex over (x)](t+1|t+1) is based on both the model-based occupancy estimate [circumflex over .

Claims 25 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atrazhev et al. (US 20110007944 A1) and Dugan et al. (US 20070109134 A1) and Liang et al. (“Real-time urban traffic amount prediction models for dynamic route guidance systems”, 2014) .

Regarding claims 25 and 36, Atrazhev et al. and Dugan et al. and Liang et al. disclose the people guidance system and method according to claims 19 and 30. Atrazhev et al. and Dugan et al. and Liang et al. do not explicitly disclose the target area is located nearby a certain event hall, and the at least one processor performs: causing the display device to present the guidance information to alleviate the degree of crowdedness of people at one or more stations located nearby the event hall.

Ichijo et al. the target area is located nearby a certain event hall, and the at least one processor performs: causing the display device to present the guidance information to alleviate the degree of crowdedness of people at one or more stations located nearby the event hall (“USE - Surveillance camera system used in financial institution, exhibition hall, commercial plant, event hall, parking lot, for detection of moving objects such as vehicle and people. ADVANTAGE - As the guiding information, moving direction and traffic-line prediction information are displayed in real- time, the congestion at destinations such as exhibition hall, is reduced in simple manner” abstract; cameras are used in event venues in order to detect intruders and grasp the situation of users, [0002], appropriately guide a person or a vehicle to a place without congestion. It is an object of the present invention to provide a surveillance camera system that can perform the monitoring, [0005], detecting a moving object from a captured image, Movement information storage means for storing the calculated movement information; guidance information generation means for generating guidance information based on the stored movement information; and display means for displaying the movement information and the guidance 

Atrazhev et al. and Dugan et al. and Ichijo et al. are in the same art of tracking crowds/occupancy (Atrazhev et al., abstract; Dugan et al., [0011]; Ichijo et al., abstract). The combination of Ichijo et al. with Atrazhev et al. and Dugan et al. and Liang et al. enables the application to an event hall. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the event hall of Ichijo et al. with the invention of Atrazhev et al. and Dugan et al. and Liang et al. as this was known at the time of filing, the combination would have predictable results, as event halls are a place that will commonly suffer from congestion and potential safety issues, and as Ichijo et al. indicate “As the guiding information, moving direction and traffic-line prediction information are displayed in real- time, the congestion at destinations such as exhibition hall, is reduced in simple manner” abstract By detecting and determining a vehicle such as a person or an automobile, it is possible to calculate the .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atrazhev et al. (US 20110007944 A1) and Dugan et al. (US 20070109134 A1) and Liang et al. (“Real-time urban traffic amount prediction models for dynamic route guidance systems”, 2014) as applied to claim 26 above, further in view of Ramachandran (US 20130328698 A1) further in view of Petzold (US 6745123 B1).

Regarding claim 27, Atrazhev et al. and Dugan et al. and Liang et al. disclose the people guidance system and method according to claim 26. Atrazhev et al. and Dugan et al. further indicate the plurality of output devices are a plurality of portable terminals (Dugan et al., central control 130 is preferably linked to security personnel through a plurality of portable data devices, [0031]), and the at least one processor performs acquiring pieces of positional information and pieces of moving speed information regarding the plurality of portable terminals (Atrazhev et al., Sensor data may be provided by a variety of different types of sensor devices, each providing a different type of sensor output that is analyzed to detect occupant movements or locations throughout an area or region, [0022], The sensor model h, similar to the way in which occupant traffic model f accounts for the layout of a building, can be used to account for variations in types of sensor devices, [0049], The term `V.sub.0` describes the velocity with which occupants are expected to move and w.sub.i models the width of the entrance through which the occupant is trying to pass.  The velocity of occupants is defined as a constant value for all occupants, assumed velocity of occupants V.sub.0 [0097]; Dugan et al., crowd flow rates, [0011]); acquiring the predicted degree of crowdedness in the first target 



Ramachandran teaches the plurality of output devices are a plurality of portable terminals, and the at least one processor performs: acquiring pieces of positional information and pieces of moving speed information regarding the plurality of portable terminals; acquiring the predicted degree of crowdedness in the first target area at a point in time when each person reaches the first target area in the future, using the pieces of positional information and the pieces of moving speed information; and displaying the predicted degree of crowdedness in the first target area on the plurality of portable terminals (personalized traffic information, [0034], a mobile phone in transmitting vehicles 110a can determine its own velocity based on a motion detector e.g., the motion being largely attributable to a vehicle speed, and the signal can include the determined velocity, [0024], identifies current motion, [0039], “Traffic information can further indicate an estimated time or distance separating device 200 from a 
congestion source or destination”, [0076], Fig 1C).

McReynolds et al. and Dugan et al. and Ramachandran are in the same art of tracking crowds/occupancy (McReynolds et al., abstract; Dugan et al., [0011]; Ramachandran, [0006], [0076], Fig 1C). The combination of Ramachandran with McReynolds et al. and Dugan et al. and Liang et al. and Saretto et al. and Atrazhev et al. enables the use of tracking speed via a portable device such as a phone. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the speed assessment of Ramachandran with the invention of McReynolds et al. and Dugan et al. as this was known at the time of filing, the combination 

While Ramachandran teaches congestion generally, another reference is provided to teach this point, and more information on the display.

Petzold et al. teach acquires the predicted degree of crowdedness in the first target area at a point in time when each of the users reaches the first target area in the future, with respect to each of the plurality of portable terminals, and wherein the control unit displays the predicted degree of crowdedness in the first target area on each of the plurality of portable terminal (map section and the dynamic additional information may be expediently prepared so that they may be used in the receiving database of the navigation system for dynamic route search, route guidance and display without conversion, data may be prepared in a valid data format for digital maps and/or additional information to these maps, which the receiver may convert in order to use it for dynamic route search, route guidance and display, col. 2, lines 30-50, a map section according to FIG. 7 containing the current traffic situation, the parking garages with current occupancy data near destination Z, as well as prediction data for the traffic situation in the destination area and the occupancy data at the user's estimated time of arrival at destination Z, col. 5, lines 25-35).
 
McReynolds et al. and Dugan et al. and Ramachandran and Petzold et al. are in the same art of tracking crowds (McReynolds et al., abstract; Dugan et al., [0011]; Ramachandran, [0006]; Petzold et al., col. 2, line 50 – col. 3, line 10). The combination of Petzold et al. with McReynolds et al. and Dugan et al. and Liang et al. and Saretto et al. and Atrazhev et al. and .

Claims 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Atrazhev et al. (US 20110007944 A1) and Dugan et al. (US 20070109134 A1) and Liang et al. (“Real-time urban traffic amount prediction models for dynamic route guidance systems”, 2014) as applied to claims 19, 30 and 38 above, further in view of Saretto et al. (US 20110314084 A1).

Regarding claims 39-41, Atrazhev et al. and Dugan et al. and Liang et al. disclose the people guidance system and method and CRM according to claims 19, 30 and 38. Atrazhev et al. and Dugan et al. and Liang et al. do not disclose the at least one processor is further configured to perform causing the at least one display device to present the information regarding an on-sale store.

Saretto et al. teach the at least one processor is further configured to perform causing the at least one display device to present the information regarding an on-sale store (“Later on, as the bus gets closer to a department store, the system (using GPS or other tracking technology), will identify that the first woman is near the department store and that that department store is having a sale on the shoes of interest. The mobile computing device will display an alert (or 

McReynolds et al. and Dugan et al. and Saretto et al. are in the same art of determining a person’s trajectory (McReynolds et al., abstract; Dugan et al., [0011], Fig. 4; Saretto et al., [0025]). The combination of Saretto et al. with McReynolds et al. and Dugan et al. and Liang et al. enables the use of responsive advertising. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the promotions of Saretto et al. with the invention of McReynolds et al. and Dugan et al. and Liang et al. as this was known at the time of filing, the combination would have predictable results, and as Saretto et al. indicate, “In response to this information, the first woman gets off the bus at the appropriate bus stop and purchases the shoes. She is happy” ([0025]), indicating this will increase sales and improve user satisfaction by guiding them to products they desire.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661